Citation Nr: 9920851	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1995, from 
the New York City, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran has since moved to Florida.  His appeal has been 
forwarded by the St. Petersburg, Florida RO.  The veteran's 
representative has raised the issues of secondary service 
connection for a psychiatric disorder, and the reopening of 
the claim for service connection for hearing loss.  The 
representative has pointed out that in raising the issue of 
reopening the claim for service connection for hearing loss, 
it was indicated that new and material evidence was available 
from the Brooklyn VAMC.  The RO has not yet attempted to 
develop that evidence.  The matter is referred to the RO for 
further adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is currently manifested 
by left radiculopathy, complaints of fatigue while working, 
and muscle spasms.

3.  The evidence of record does not show that the veteran's 
back disability is manifested by pronounced intervertebral 
disc syndrome symptoms with only intermittent relief.

4.  The veteran's inservice head injury was an acute 
condition which resolved without complications or sequelae.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a low back 
disability, in excess of 40 percent, is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.71a Diagnostic Code 5293 (1998).

2.  Chronic residuals of a head injury were not incurred in 
active air service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a low back disability was granted via 
a rating decision of August 1995.  An evaluation of 10 
percent was assigned.  It was noted that the veteran was 
first treated for back pain in March 1977 after a car 
accident.  The diagnosis was acute low back pain with mild 
paraspinal tightness.  In November 1981 he was diagnosed with 
low back strain after lifting.  He began receiving treatment 
for chronic low back pain and severe muscle spasm in August 
1982.  

As the condition failed to respond to conservative treatment, 
he eventually underwent a laminectomy and diskectomy in the 
L4-5 region in October 1982.  Retirement examination, in May 
1995, showed left side sciatica and chronic pain.  A hearing 
officer's decision, dated in September 1996, raised the 
evaluation to 40 percent, effective June 1, 1995.

The report of a VA spine examination, conducted in June 1995, 
shows the veteran complaining of pain that radiates down the 
left leg from the buttock, and which is sometimes tolerable 
and then gets real bad.  Examination showed he stood erect 
and walked without list, tilt, or limp.  He walked on his 
heels and the balls of his feet easily.  He walked in tandem 
easily.  There was no pain on percussion of the spine.  Range 
of motion was flexion of 90 degrees, extension of 10 degrees, 
lateral flexion was 20 degrees bilaterally, rotation was 45 
degrees bilaterally.  Straight leg raising was to 90 degrees 
bilaterally.  Knee jerks were active +4 bilaterally, ankle 
jerks were active and equal.

The report of a VA neurological examination, conducted in 
June 1995, showed the veteran reporting low back pain going 
to the back and thigh, and to left foot.  He denied bowel and 
bladder symptoms.  Deep tendon reflexes were equal and 
decreased.  An MRI was suggested.  An MRI was performed in 
July 1995.  It showed residual or recurrent disc herniation 
in the L5-S1 area.  There was also evidence of a small 
central posterior disc herniation at L4-5 level.

VA outpatient treatment records, dated from May through July 
1996, show the veteran with continuing complaints of 
radicular pain symptoms.  He was prescribed an abdominal 
binder during physical therapy.  Nerve conduction studies 
(NCS) and electrical muscle stimulation studies (EMS), 
conducted in May 1996, were evaluated as normal.  

Private medical records, dated in August 1996, show the 
veteran receiving treatment on a bi-weekly basis from a 
chiropractor.  He was diagnosed with lumbosacral radiculitis, 
and sacroiliac segmental dysfunction.  It was noted that he 
suffered from chronic sciatic pain which radiated down his 
left leg to his foot, and that his symptoms included numbness 
of the left leg, weakness of the left knee, and pain in the 
left calf.

The Board notes the veteran's testimony at his personal 
hearing, conducted in September 1996.  He stated that he 
originally injured his back lifting weights.  He stated that 
he was frequently put on light duty afterwards.  He stated 
that he currently takes Percocet and Motrin for pain.  He 
reported that he experiences pain every day.  He stated that 
the pain radiates to his left leg.  He stated that he was 
told, after an MRI, that he has a bulging disc.  He reported 
that he feels weakness in his left knee when climbing stairs.  
He stated that he takes longer to dress himself, and that he 
has difficulty tying his shoes.  He reported back spasms two 
to three times per week.  He stated that after a few hours of 
work he feels like he needs to rest his back.

The report of a VA neurological disorders examination, 
conducted in February 1997, shows the veteran reporting low 
back pain radiating down to the left lateral thigh and leg to 
the sole with spasms of the foot.  He complained of pain with 
motion of the back.  Straight leg raise was possible to 90 
degrees.  There was normal tone and 5/5 strength.  The 
diagnosis was left lumbar radiculopathy.

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. 
4.71a, Diagnostic Code 5293.

The objective medical evidence does not indicate that a 
condition manifested by pronounced symptoms with little 
intermittent relief exists.  The veteran has testified that 
he merely notices muscle spasm several times per week, and 
that he felt he was unable to work the full day without 
feeling that he should rest.  There is no indication in his 
testimony, or in the medical evidence of record, which 
indicates that he has persistent severe, or pronounced, 
symptoms and little intermittent relief.  The criteria for an 
evaluation, in excess of 40 percent are not met.

Consideration has also been given to the provisions of 38 
C.F.R. 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995), as well as to 38 C.F.R. 4.59.  While the 
appellant complains of constant pain in his low back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the currently 
assigned 40 percent evaluation.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's low back disability on the basis of functional 
disability.


2.  Entitlement to service connection for residuals of a head 
injury.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that he currently experiences fainting 
spells secondary to a head injury while in service.  A review 
of his service medical records indicates that he fell down 
and hit himself on the left supraciliar region on October 15, 
1989.  

A translation of a Spanish medical record shows him reporting 
no loss of consciousness, and no dizziness.  He refused a 
cranial X-ray as he felt it was unnecessary.  Examination 
showed a deep cut on the left eyebrow, no suture required.  

Military records, dated October 16, 1989, show the veteran 
reporting that he had hit his head downtown and was following 
up.  It was noted that he was doing well.  His left eyebrow 
was puffy and tender, but doing OK.  There was no loss of 
consciousness and no visual disturbance.  The assessment was 
status post contusion.

Military records, dated on November 11, 1989, show the 
veteran going for a follow-up visit regarding a left ankle 
disorder.  He also reported that he had a trauma to the left 
eyebrow region one month prior.  He described a syncopal 
episode after running six miles with no food.  He hit his 
left eyebrow.  It bled, and now is healed.  He then 
complained of a bony deformity and intermittent headaches, 
but no visual disturbances.  Examination showed two well 
healed scars and a small bony defect in the supraorbit.  X-
ray examination, conducted on November 13, 1989, showed no 
significant abnormality noted.  

The report of a service medical examination, conducted in 
October 1991, shows the veteran giving no history of 
residuals of a head injury.  He specifically denied frequent 
or severe headaches.  He did not answer regarding dizziness 
or fainting spells.  The report of a service medical 
examination, conducted in February 1992, shows him giving a 
history of a concussion from a fall in October 1989, with no 
loss of consciousness.  The condition was noted to have 
resolved without complications or sequelae.  Clinical 
evaluation was normal.  

His separation examination, conducted in May 1995, shows the 
veteran reporting a supraorbital ridge fracture, and 
concussion in 1989, with no complications and no sequelae.  
On this examination he gave a positive history of fainting 
spells, but it was noted that he referred to the episode in 
1989, when he fainted and hit his head, not to occurrences 
subsequent to that injury.

The report of a VA neurological examination, conducted in 
June 1995, shows an assessment of normal neurological exam.  
VA outpatient treatment clinic reports, dated from May 
through July 1996 are negative for complaints regarding 
residuals of a head injury.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in September 1996.  He stated that he has 
headaches over his left eye.  He reported that he was told 
that he had fractured his skull.  He stated that afterwards 
he experienced headaches and pressure in his head, as well as 
dizziness.  He stated that he is not currently receiving 
treatment for this disorder, but that he takes Tylenol for 
the headaches.  The report of a VA neurological disorders 
examination, conducted in February 1997, shows no complaints 
regarding residuals of a head injury.

The objective medical evidence of record indicates that the 
veteran incurred a contusion to the left eyebrow area in 
October 1989.  In treatment immediately following the 
incident he refused X-ray examination as he did not believe 
it was necessary.  Follow-up examination on the next day 
showed there was no loss of consciousness and no visual 
disturbance.  The assessment was status post contusion.  

Although military records dated one month later showed a bony 
deformity on physical examination, X-ray examination was 
normal with no significant abnormalities.  No further 
treatment was shown during the veteran's following 5 1/2 years 
of active service.  The veteran consistently reported on 
examination that the problem had resolved without 
complications or sequelae, and on retirement examination he 
explained his positive response regarding dizziness to mean 
the spell which caused the injury, not spells he considered 
to be residuals of that injury.  

Post-service medical records show no treatment for this 
claimed condition.  The Board must conclude that the medical 
evidence of record does not justify a grant of service 
connection for this claimed disorder.  No relationship has 
been shown between the remote inservice head injury and the 
current complaints.


ORDER

Entitlement to an increased evaluation, in excess of 40 
percent, for a low back disability is denied.
Entitlement to service connection for residuals of a head 
injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

